 

Exhibit 10.15



FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is entered
into as of the 22nd day of October, 2014, between GABLES OF KENTRIDGE, LLC, a
Delaware limited liability company, or its successors or assigns (the “Buyer”),
and KENTRIDGE AT GOLDEN POND, LTD, and GREAT-KENT, LLC, each an Ohio limited
liability company (together, the “Seller”).

RECITALS:

 

A.      Seller and Buyer are parties to that certain Purchase and Sale Agreement
dated September 11, 2014 (the “Agreement”), pursuant to which Seller agreed to
sell, and Buyer agreed to purchase, certain real property located in Kent, Ohio,
as more particularly described in the Agreement.

 

B.      Seller and Buyer desire to amend the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENTS:

 

1. Recitals, Definitions. The foregoing recitals are true and correct and are
incorporated herein by reference. Capitalized but undefined terms used in this
Amendment shall have the meaning set forth in the Agreement.

 

2. Due Diligence. The definition of the Due Diligence Period set forth in
Section 1 of the Agreement is hereby amended to mean the period commencing on
the Effective Date and continuing through 6:00 PM Eastern Time on November 14,
2014.

 

3. Closing Date. Subject to Buyer having acquired the Licenses (as set forth in
Section 7.9 of the Agreement) and having obtained approval for assumption of the
Existing Mortgage (as set forth in Section 7.13 of the Agreement), Buyer and
Seller hereby agree to use reasonable efforts to ensure that the Closing Date
occurs on or before December 22, 2014.

 

4. Effect of Amendment. To the extent any provisions contained herein conflict
with the Agreement or any other agreements between Seller and Buyer, oral or
otherwise, the provisions contained herein shall supersede such conflicting
provisions contained in the Agreement or other agreements. Except as
specifically modified by this Amendment, the Agreement remains in full force and
effect and is in all events ratified, confirmed and approved.

 

5. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original, but all of which, together, shall
constitute one and the same instrument. Delivery of signatures by e-mail or
facsimile shall be valid and binding.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

  BUYER:           GABLES OF KENTRIDGE, LLC             By:  /s/ John Mark
Ramsey     Name:      John Mark Ramsey     Its: Authorized Signatory            
SELLER:             KENTRIDGE AT GOLDEN POND, LTD             By: /s/ Philip H.
Maynard     Name:     Philip H. Maynard     Title:     Authorized Representative
            GREAT KENT, LLC, an Ohio limited liability company             By:
/s/ Philip H. Maynard     Name:     Philip H. Maynard     Title:     Authorized
Representative  

 

 

 

